1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19   KIMBERLY NELSON,                                  Case No.: 2:18-cv-01212-APG-CWH
20                  Plaintiff,
21
     vs.                                STIPULATION AND ORDER
                                        DISMISSING ACTION WITH
22
     EXPERIAN INFORMATION SOLUTIONS, PREJUDICE AS TO TRANS UNION LLC
23   INC.; EQUIFAX INFORMATION SERVICES ONLY
     LLC; TRANSUNION, LLC; and FREEDOM
24
     MORTGAGE CORP.,
25
                    Defendants.
26          Plaintiff Kimberly Nelson and Defendant Trans Union LLC, hereby stipulate and agree

27   that the above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO TRANS UNION LLC ONLY
     -1
1    41 (a)(2) as to, and ONLY as to, TRANS UNION LLC. Each party shall bear its own its own
2
     attorney’s fees and costs of suit.
3
            Dated November 19, 2018.
4
      /s/ Matthew I. Knepper                     /s/ Jason G. Revzin
5     Matthew I. Knepper, Esq.                   Jason G. Revzin, Esq.
      Nevada Bar No. 12796                       Nevada Bar No. 8629
6
      Miles N. Clark, Esq.                       LEWIS, BRISBOIS, BISGAARD & SMITH
7     Nevada Bar No. 13848                       6385 S. Rainbow Blvd., Ste. 600
      Shaina R. Plaksin, Esq.                    Las Vegas, NV 89118
8     Nevada Bar No. 13935                       Email: jason.revzin@lewisbrisbois.com
      KNEPPER & CLARK LLC
9
      Email: matthew.knepper@knepperclark.com    Counsel for Defendant
10    Email: miles.clark@knepperclark.com        Trans Union LLC
      Email: shaina.plaksin@knepperclark.com
11
      David H. Krieger, Esq.
12
      Nevada Bar No. 9086
13    HAINES & KRIEGER, LLC
      Email: dkrieger@hainesandkrieger.com
14
      Counsel for Plaintiff
15

16    /s/ Bradley T. Austin                      /s/ Andrew J. Sharples
      Bradley T. Austin, Esq.                    Jennifer L. Braster, Esq.
17    Nevada Bar No. 13064                       Nevada Bar No. 9982
18
      SNELL & WILMER LLP                         Andrew J. Sharples, Esq.
      3883 Howard Hughes Pkwy., Ste. 1100        Nevada Bar No. 12866
19    Las Vegas, NV 89169                        NAYLOR & BRASTER
      Email: baustin@swlaw.com                   1050 Indigo Drive, Suite 200
20                                               Las Vegas, NV 89145
21
      Counsel for Defendant                      Email: jbraster@nblawnv.com
      Equifax Information Services, LLC          Email: asharples@nblawnv.com
22
                                                 Katherine A. Neben, Esq.
23    IT IS SO ORDERED.                          Nevada Bar No. 14590
24
                                                 JONES DAY
                                                 3161 Michelson Drive
      _____________________________
25                                               Irvine, CA 92612
      United States District Judge
                                                 Email: kneben@jonesday.com
26    Dated: November 19, 2018.

27
                                                 Counsel for Defendant
                                                 Experian Information Solutions, Inc.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO TRANS UNION LLC ONLY
     -2
